Exhibit 10(vi)



EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made and entered into on this 1st day
of January, 2010 effective as of 1st of January, 2010 by and between Sonnen
Corporation, a Nevada based corporation (the "Company"), and Robert H. Miller
(hereinafter, the "Executive"). This Employment Agreement supersedes the
Consulting Agreement dated August 1st 2009.

W I T N E S S E T H:

WHEREAS, the Executive is to be employed as President and Chief Executive
Officer of the Company.

WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel;

WHEREAS, the Board of Directors of the Company recognizes that the Executive has
contributed to the growth and success of the Company, and desires to assure the
Company of the Executive's continued employment and to compensate him therefore;

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company;

WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

1.     

Definitions.


When used in this Agreement, the following terms shall have the following
meanings:

(a)     “Accrued Obligations” means:

(i)     all accrued but unpaid Base Salary through the end of the Term of
Employment;

(ii)     

any unpaid or un-reimbursed expenses incurred in accordance with Company policy,
including amounts due under Article 5(a) hereof, to the extent incurred during
the Term of Employment;


(iii)     

any benefits provided under the Company’s employee benefit plans, programs or
arrangements in which the Executive participates, in accordance with the terms
thereof, including rights to equity in the Company pursuant to any plan or
grant;


(iv)     

any unpaid Bonus in respect to any completed fiscal year that has ended on or
prior to the end of the Term of Employment; and


Page 1

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(v)     rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

 

 

(b)     “Affiliate” means any entity that controls, is controlled by, or is
under common control with, the Company.

 

(c)     

“Base Salary” means the salary provided for in Article 4(a) hereof or any
increased salary granted to Executive pursuant to Article 4(a) hereof.


(d)     

“Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.


(e)     

“Board” means the Board of Directors of the Company.


(f)     

“Bonus” means any bonus payable to the Executive pursuant to Article 4(b)
hereof.


(g)     

“Bonus Period” means the period for which a Bonus is payable. Unless otherwise
specified by the Board, the Bonus Period shall be the fiscal year of the
Company.


(h)     

“Cause” means:


(i)     a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or

(ii)     

willful misconduct or gross negligence by the Executive resulting, in either
case, in material economic harm to the Company or any Related Entities; or


(iii)     

a willful continued failure by the Executive to carry out the reasonable and
lawful directions of the Board; or


(iv)     

fraud, embezzlement, theft or dishonesty of a material nature by the Executive
against the Company or any Affiliate or Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Affiliate or Related Entity, resulting, in any case, in material economic harm
to the Company or any Affiliate or Related Entity; or


(v)     

a willful material breach by the Executive of this Agreement.


An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.



Page 2

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(i)     “Change in Control” means:

 

(i)     The acquisition by any Person of Beneficial Ownership of more than fifty
percent (50%) of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) (the foregoing Beneficial Ownership
hereinafter being referred to as a "Controlling Interest"); provided, however,
that for purposes of this definition, the following acquisitions shall not
constitute or result in a Change of Control: (v) any acquisition directly from
the Company; (w) any acquisition by the Company; (x) any acquisition by any
person that as of the Commencement Date owns Beneficial Ownership of a
Controlling Interest; (y) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; or (z) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or

 

(ii)     During any period of two (2) consecutive years (not including any
period prior to the Commencement Date) individuals who constitute the Board on
the Commencement Date (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Commencement Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)     

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or any Person
that as of the Commencement Date owns Beneficial Ownership of a Controlling
Interest beneficially owns, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(iv)     

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


Page 3

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(j)     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

(k)     

“Code” means the Internal Revenue Code of 1986, as amended.


(l)     

“Commencement Date” means January 1st, 2010.


(m)     

“Common Stock” means the common stock of the Company’s parent company, par value
$0.0001 per share.


(n)     

“Competitive Activity” means an activity that is in material or direct
competition with the Company in any of the States within the United States, or
countries within the world, in which the Company conducts business with respect
to a business in which the Company engaged while the Executive was employed by
the Company.


(o)     

“Confidential Information” means all trade secrets and information disclosed to
the Executive or known by the Executive as a consequence of or through the
unique position of his employment with the Company or any Related Entity
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business.


(p)     

“Disability” means the Executive’s inability, or failure, to perform the
essential functions of his position, with or without reasonable accommodation,
for any period of three months or more in any 12 month period, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.


(q)     

“Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company or any of its Affiliates to the Executive.


(r)     

“Excise Tax” means any excise tax imposed by Section 4999 of the Code, together
with any interest and penalties imposed with respect thereto, or any interest or
penalties are incurred by the Executive with respect to any such excise tax.


(s)     

“Expiration Date” means the date on which the Term of Employment, including any
renewals thereof under Article 3(b), shall expire.


(t)     

“Good Reason” means:


(i)     the assignment to the Executive of any duties inconsistent in any
material respect with the Executive's position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Article 2(b) of this Agreement, or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

Page 4

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(ii)     any material failure by the Company to comply with any of the
provisions of Article 6 of this Agreement, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(iii)     

any purported termination by the Company of the Executive's employment other
than for Cause pursuant to Article 6(b), or by reason of the Executive’s
Disability pursuant to Article 6(c) of this Agreement, prior to the Expiration
Date.


(u)     “Group” shall have the meaning ascribed to such term in Section 13(d) of
the Securities Exchange Act of 1934.

(v)     

“Initial Term” means January 1, 2010 to January 1, 2011.


(w)     

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d) thereof.


(x)     

“Related Entity” means any subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company or a subsidiary holds a substantial ownership interest.


(y)     

“Restricted Period” shall be the Term of Employment and if the Term of
Employment is terminated for any reason other than by the Company for Cause or
by the Executive for Good Reason, the two (2) year period immediately following
termination of the Term of Employment. Notwithstanding the foregoing, the
Restricted Period shall end in the event that (i) the Company fails to make any
payments or provide any Benefits required by Article 6 hereof with 15 days of
written notice from the Executive of such failure or (ii) the Company no longer
has the rights to the confidential information.


(z)     “Severance Amount” shall mean:

 

(i)     in the event of the termination of Executive’s employment with the
Company by reason of the Executive’s death or Disability, the amount of the
Executive’s annual Base Salary as in effect at the time of such termination
payable in either cash or Common Stock at the discretion of the Company, based
on the five day weighted trading average ending on the Termination Date, and

(ii)     

in the event of termination of the Executive’s employment by the Company without
Cause or by the Executive with Good Reason, or upon the Expiration Date, an
amount equal to one (1) times the Executive’s annual Base Salary as in effect
immediately prior to the Termination Date payable in either cash or Common Stock
at the discretion of the Company, based on the five day weighted trading average
ending on the Termination Date.


(aa)     “Severance Term” means the one (1) year period following the date on
which the Term of Employment ends.

(bb)     

“Stock Option” means a right granted to the Executive under Article 5(d) hereof
to purchase Common Stock under the Company’s parent company Stock Option Plan.


Page 5

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(cc)     “Stock Option Plan” means the Directors and Employees Incentive Stock
Option Plan that will be adopted and implemented by the Company’s parent
company, as amended from time to time, and any successor plan thereto.

 

(dd)     “Term of Employment” means the period during which the Executive shall
be employed by the Company pursuant to the terms of this Agreement.

 

(ee)     “Termination Date” means the date on which the Term of Employment ends.



2.     Employment.

(a)     Employment and Term.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company during the Term of Employment on the terms and
conditions set forth herein.

(b)     Duties of Executive.

 

During the Term of Employment, the Executive shall be employed and serve as
Director President and Chief Executive Officer of the Company, and shall have
such duties typically associated with such title, including, without limitation
supervising operations and management of the Company. The Executive shall
faithfully and diligently perform all services as may be assigned to him by the
Board of the Company (provided that, such services shall not materially differ
from the services currently provided by the Executive), and shall exercise such
power and authority as may from time to time be delegated to him by the Board.
The Executive shall devote sixty percent of his time, attention and efforts to
the performance of his duties under this Agreement, render such services to the
best of his ability, and use his reasonable best efforts to promote the
interests of the Company. The Executive shall not engage in any other business
or occupation, other than as declared and existing at the Commencement Date
during the Term of Employment, including, without limitation, any activity that
(i) conflicts with the interests of the Company or its subsidiaries, (ii)
interferes with the proper and efficient performance of his duties for the
Company, or (iii) interferes with the exercise of his judgment in the Company’s
best interests. Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (x) serve on corporate, civic or charitable boards or committees,
(y) deliver lectures, fulfill speaking engagements or teach at educational
institutions, so long as such activities do not significantly interfere with or
significantly detract from the performance of the Executive’s responsibilities
to the Company in accordance with this Agreement.

3.     Term.

(a)     Initial Term.

 

The initial Term of Employment under this Agreement, and the employment of the
Executive hereunder, shall commence on the Commencement Date and shall expire on
January 1, 2011, unless sooner terminated in accordance with Article 6 hereof.

(b)     Renewal Terms.

          At the end of the Initial Term, the Term of Employment automatically
shall renew for successive one (1) year terms (subject to earlier termination as
provided in Section 6 hereof), unless the Company or the Executive delivers
written notice to the other at least three (3) months prior to the Expiration
Date of its or his election not to renew the Term of Employment.

Page 6

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)





4.     Compensation.

(a)     Base Salary.

 

The Executive shall receive a Base Salary at the annual rate of $90,000 during
the Term of Employment, with such Base Salary payable in installments consistent
with the Company's normal payroll schedule, subject to applicable withholding
and other taxes. The Base Salary shall be increased upon completion of certain
milestones:

(i)      to $10,000 per month upon the parent of the Company raising a
cumulative total of $1,500,000.



(ii)     to $12,000 per month upon the Company raising a cumulative total of
$5,000,000 for the development of the Technology;



(iii)      to $15,000 per month upon completion of (ii) above and having
developed a business plan, approved by the Board of Directors of the Company,
for the use of the technology in an application other than for the use of the
Technology in fuel cells utilizing gaseous fuels;



(iv)     to $20,000 per month upon completion of (iii) above and the Company
raising a cumulative total of $10,000,000 for the development of the Technology;



(v)     The Base Salary shall be reviewed, at least annually, for merit
increases and may, by action and in the discretion of the Compensation Committee
of the Board, be increased at any time or from time to time, but may not be
decreased from the then current Base Salary.



(b)     Bonuses.

(i)      The Executive shall receive such additional bonuses, if any, as the
Board may in its sole and absolute discretion determine.

(ii)     

Any Bonus payable pursuant to this Article 4(b) shall be paid by the Company to
the Executive within 2 ½ months after the end of the Bonus Period for which it
is payable.


5.     Expense Reimbursement and Other Benefits.

(a)     Reimbursement of Expenses.

 

Upon the submission of proper substantiation by the Executive, and subject to
such rules and guidelines as the Company may from time to time adopt with
respect to the reimbursement of expenses of executive personnel, the Company
shall reimburse the Executive for all reasonable expenses actually paid or
incurred by the Executive during the Term of Employment in the course of and
pursuant to the business of the Company. The Executive shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.



Page 7

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(b)     Compensation/Benefit Programs.

 

During the Term of Employment, the Executive shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its executive personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans. During the term of employment the Company shall provide health
insurance which shall include medical, dental and prescription coverage with a
co-pay to be determined.

(c)     Working Facilities.

 

During the Term of Employment, the Company shall furnish the Executive with an
office, secretarial help and such other facilities and services suitable to his
position and adequate for the performance of his duties hereunder.

(d) Automobile

During the term of agreement, the Company shall provide the Executive with an
automobile.

(e) Stock Options.

The Company shall cause to be granted to the Executive options to purchase
shares of Common Stock, at a time to be decided on by the Board of Directors,
subject to the terms and conditions set forth in the stock option agreement, and
the provisions of the Stock Option Plan. During the Term of Employment, the
Executive shall be eligible to be granted additional stock options under (and
therefore subject to all terms and conditions of) the stock option plan or such
other plans or programs as the Company may from time to time adopt, and subject
to all rules of regulation of the Securities and Exchange Commission applicable
thereto. The number and type of additional stock options, and the terms and
conditions thereof, shall be determined by the Compensation Committee of the
Board, or by the Board in its discretion and pursuant to the stock option plan
or the plan or arrangement pursuant to which they are granted.

(f) Other Benefits.

The Executive shall be entitled to four (4) weeks of paid vacation each calendar
year during the Term of Employment, to be taken at such times as the Executive
and the Company shall mutually determine and provided that no vacation time
shall significantly interfere with the duties required to be rendered by the
Executive hereunder. Any vacation time not taken by Executive during any
calendar year may be carried forward into any succeeding calendar year. The
Executive shall receive such additional benefits, if any, as the Board of the
Company shall from time to time determine.



Page 8

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

6.     Termination.

(a)     General.

 

The Term of Employment shall terminate upon the earliest to occur of (i) the
Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its subsidiaries.

(b)     Termination By Company for Cause.

 

The Company shall at all times have the right, upon written notice to the
Executive, to terminate the Term of Employment, for Cause. In no event shall a
termination of the Executive’s employment for Cause occur unless the Company
gives written notice to the Executive in accordance with this Agreement stating
with reasonable specificity the events or actions that constitute Cause and
providing the Executive with an opportunity to cure (if curable) within a
reasonable period of time. No termination of the Executive’s employment for
Cause shall be permitted unless the Termination Date occurs during the 120-day
period immediately following the date that the events or actions constituting
Cause first become known to the Board. Cause shall in no event be deemed to
exist except upon a decision made by the Board, at a meeting, duly called and
noticed, to which the Executive (and the Executive’s counsel) shall be invited
upon proper notice. If the Executive’s employment is terminated by the Company
for Cause by reason of Article 6(b) hereof, and the Executive’s conviction is
overturned on appeal, then the Executive’s employment shall be deemed to have
been terminated by the Company without Cause in accordance with Article 6(e)
below. For purposes of this Article 6(b), any good faith determination by the
Board of Cause shall be binding and conclusive on all interested parties. In the
event that the Term of Employment is terminated by the Company for Cause,
Executive shall be entitled only to the Accrued Obligations.

(c)     Disability.

 

The Company shall have the option, in accordance with applicable law, to
terminate the Term of Employment upon written notice to the Executive, at any
time during which the Executive is suffering from a Disability. In the event
that the Term of Employment is terminated due to the Executive’s Disability, the
Executive shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

 

(ii)     the continuation of the health benefits provided to Executive and his
covered dependents under the Company health plans as in effect from time to time
after the date of such termination at the same cost applicable to active
employees until the earlier of: (A) the expiration of the Severance Term on the
first anniversary of the Termination Date, or (B) the date the Executive
commences employment with any person or entity and, thus, is eligible for health
insurance benefits; provided, however, that as a condition of continuation of
such benefits, the Company may require the Executive to elect to continue his
health insurance pursuant to COBRA;

Page 9

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(d)     Death.

In the event that the Term of Employment is terminated due to the Executive’s
death, the Executive shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

 

(ii)     the Severance Amount, payable for the Severance Term; and

 

(iii)     the continuation of the health benefits provided to the Executive’s
covered dependents under the Company health plans as in effect from time to time
after the Executive’s death at the same cost applicable to dependents of active
employees until the expiration of the Severance Term on the first anniversary of
the Termination Date; provided, however, that as a condition of continuation of
such benefits, the Company may require the covered dependents to elect to
continue such health insurance pursuant to COBRA.

(e)     Termination Without Cause.

The Company may terminate the Term of Employment at any time without Cause, by
written notice to the Executive not less than 30 days prior to the effective
date of such termination. In the event that the Term of Employment is terminated
by the Company without Cause (other than due to the Executive’s death or
Disability) the Executive shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

the Severance Amount, payable for the Severance Term;


(iii)     

the continuation of the health benefits provided to Executive and his covered
dependents under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
the Executive commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Executive to elect
to continue his health insurance pursuant to COBRA; and


(f)     Termination by Executive for Good Reason.

 

The Executive may terminate the Term of Employment for Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within one hundred and twenty(120)
days of the occurrence of such event. During such thirty (30) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, the Executive’s termination shall be effective upon the date immediately
following the expiration of the thirty (30) day notice period, and the Executive
shall be entitled to the same payments and benefits as provided in Article 6(e)
above for a termination without Cause.



Page 10

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(g)     Termination by Executive Without Good Reason.

 

The Executive may terminate his employment without Good Reason by providing the
Company thirty (30) days’ written notice of such termination. In the event of a
termination of employment by the Executive under this Section 6(g), the
Executive shall be entitled only to the Accrued Obligations. In the event of
termination of the Executive’s employment under this Article 6(g), the Company
may, in its sole and absolute discretion, by written notice, accelerate such
date of termination and still have it treated as a termination without Good
Reason.

(h)     Termination Upon Expiration Date.

In the event that Executive’s employment with the Company terminates upon the
expiration of the Term of Employment, the Executive shall be entitled to and the
Company shall pay the Executive:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

a payment equal to the Severance Amount; and


(iii)     

the continuation of the health benefits provided to Executive and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the expiration of the Severance Term, or (B) the date
Executive commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Executive to elect to
continue his health insurance pursuant to COBRA.


(i)     Change in Control of the Company.

If the Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason during (x) the 6-month period preceding the date
of the Change in Control or (y) the two 2 year period immediately following the
Change in Control, the Executive shall be entitled to:

(i)     the Accrued Obligations, payable as and when those amounts would have
been payable had the Term of Employment not ended;

(ii)     

a payment equal to the Severance Amount,; and


(iii)     the continuation of the health benefits provided to Executive and his
covered dependants under the Company health plans as in effect from time to time
after the date of such termination at the same cost applicable to active
employees until the earlier of: (A) the expiration of the Severance Term, or (B)
the date Executive commences employment with any person or entity and, thus, is
eligible for health insurance benefits; provided, however, that as a condition
of continuation of such benefits, the Company may require the Executive to elect
to continue his health insurance pursuant to COBRA.



Page 11

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(j)     Release.

Any payments due to Executive under this Article 6 (other than the Accrued
Obligations on any payments due on account of the Executive’s death) shall be
conditioned upon Executive’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as the Company
reasonably may request).

(k)      Obligation to Mitigate Damages.

In the event of termination of the Term of Employment, the Executive shall make
reasonable efforts to mitigate damages by seeking other employment, provided,
however, that the Executive shall not be required to accept a position of
substantially different character than the position from which the Executive was
terminated. To the extent that the Executive shall receive compensation,
benefits and service credit for benefits from such other employment, the payment
to be made and the benefits and service credit for benefits to be provided by
the Company under the provisions of this Article 6 shall be correspondingly
reduced.

(l)     Cooperation.

Following the Term of Employment, the Executive shall give his assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
his other business or personal commitments, in any matter relating to his
position with the Company, or his expertise or experience as the Company may
reasonably request, including his attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceedings relating to matters in which he was involved or potentially had
knowledge by virtue of his employment with the Company. In no event shall his
cooperation materially interfere with his services for a subsequent employer or
other similar service recipient. To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Executive for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Article 6(l) upon his presentation of documentation for
such expenses and (ii) the Executive shall be reasonably compensated for any
continued material services as required under this Article 6(l).

(m)     Return of Company Property.

Following the Termination Date, the Executive or his personal representative
shall return all Company property in his possession, including but not limited
to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients (provided that the Executive may retain a copy of the
addresses contained in his rolodex, palm pilot, PDA or similar device).



Page 12

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(n)     Section 409A.



To the extent that the Executive otherwise would be entitled to any payment
(whether pursuant to this Agreement or otherwise) during the six months
beginning on the Termination Date that would be subject to the additional tax
imposed under Section 409A of the Code (“Section 409A”), (x) the payment shall
not be made to the Executive during such six month period and instead shall be
made to a trust in compliance with Revenue Procedure 92-64 (the “Rabbi Trust”)
and (y) the payment shall be paid to the Executive on the earlier of the
six-month anniversary of the Termination Date or the Executive’s death or
Disability. Similarly, to the extent that the Executive otherwise would be
entitled to any benefit (other than a payment) during the six months beginning
on the Termination Date that would be subject to the Section 409A additional
tax, the benefit shall be delayed and shall begin being provided (together, if
applicable, with an adjustment to compensate the Executive for the delay) on the
earlier of the six-month anniversary of the Termination Date, or the Executive’s
death or Disability.



(i)     The Company shall not take any action that would expose any payment or
benefit to the Executive to the additional tax of Section 409A, unless (w) the
Company is obligated to take the action under an agreement, plan or arrangement
to which the Executive is a party, (x) the Executive requests the action, (y)
the Company advises the Executive in writing that the action may result in the
imposition of the additional tax, and (z) the Executive subsequently requests
the action in a writing that acknowledges that the Executive shall be
responsible for any effect of the action under Section 409A.

 

(ii)     It is the Company’s intention that the benefits and rights to which the
Executive could become entitled in connection with termination of employment
comply with Section 409A. If the Executive or the Company believes, at any time,
that any of such benefit or right does not comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on the Executive and on the Company).

 

(o)     Clawback of Certain Compensation and Benefits.

 

If, after the termination of the Executive’s employment with the Company for any
reason other than by the Company for Cause:

(i)     it is determined in good faith by the Board and in accordance with the
due process requirements of Article 6(b) that the Executive’s employment could
have been terminated by the Company for Cause under Article 6(b) (unless the
Board knew or should have known that as of the Termination Date the Executive’s
employment could have been terminated for Cause in accordance with Article
6(b)); or

(ii)     

the Executive breaches Article 7; then, in addition to any other remedy that may
be available to the Company in law or equity and/or pursuant to any other
provisions of this Agreement, the Executive’s employment shall be deemed to have
been terminated for Cause retroactively to the Termination Date and the
Executive also shall be subject to the following provision: the Executive shall
be required to pay to the Company, immediately upon written demand by the Board,
all amounts paid to him by the Company, whether or not pursuant to this
Agreement, on or after the Termination Date (including the pre-tax cost to the
Company of any benefits that are in excess of the total amount that the Company
would have been required to pay (and the pre-tax cost of any benefits that the
Company would have been required to provide) to the Executive if the Executive’s
employment with the Company had been terminated by the Company for Cause in
accordance with Article 6(b) above;


Page 13

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



7.     Restrictive Covenants.

(a)     Non-competition.

At all times during the Restricted Period, the Executive shall not, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Executive's
ownership of Common Stock of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation.

(b)     Nonsolicitation of Employees and Certain Other Third Parties.

At all times during the Restricted Period, the Executive shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or independent contractor
performing services for the Company, or any Affiliate or Related Entity, unless
such employee, consultant or independent contractor, has not been employed or
engaged by the Company for a period in excess of six (6) months, and/or
(ii) call on or solicit any of the actual or targeted prospective customers or
clients of the Company or any Affiliate or Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Affiliates or Related
Entities with such customers or clients, other than in connection with the
performance of the Executive’s duties under this Agreement , and/or (iii)
persuade or encourage or attempt to persuade or encourage any persons or
entities with whom the Company or any Affiliate or Related Entity does business
or has some business relationship to cease doing business or to terminate its
business relationship with the Company or any Affiliate or Related Entity or to
engage in any Competitive Activity on its own or with any competitor of the
Company or any Affiliate or Related Entity.



Page 14

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(c)     Confidential Information.

The Executive shall not at any time divulge, communicate, use to the detriment
of the Company or for the benefit of any other person or persons, or misuse in
any way, any Confidential Information pertaining to the business of the Company.
Any Confidential Information or data now or hereafter acquired by the Executive
with respect to the business of the Company (which shall include, but not be
limited to, information concerning the Company's financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and the
Executive shall remain a fiduciary to the Company with respect to all of such
information. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information as required to
perform his duties under this Agreement or to the extent required by law. If any
person or authority makes a demand on the Executive purporting to legally compel
him to divulge any Confidential Information, the Executive immediately shall
give notice of the demand to the Company so that the Company may first assess
whether to challenge the demand prior to the Executive’s divulging of such
Confidential Information. The Executive shall not divulge such Confidential
Information until the Company either has concluded not to challenge the demand,
or has exhausted its challenge, including appeals, if any. Upon request by the
Company, the Executive shall deliver promptly to the Company upon termination of
his services for the Company, or at any time thereafter as the Company may
request, all memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
containing such Confidential Information.

(d)     Ownership of Developments.

All processes, concepts, techniques, inventions and works of authorship,
including new contributions, improvements, formats, packages, programs, systems,
machines, compositions of matter manufactured, developments, applications and
discoveries, and all copyrights, patents, trade secrets, or other intellectual
property rights associated therewith conceived, invented, made, developed or
created by the Executive during the Term of Employment either during the course
of performing work for the Companies or their clients or which are related in
any manner to the business (commercial or experimental) of the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive shall further: (i) promptly disclose the Work
Product to the Company; (ii) assign to the Company, without additional
compensation, all patent or other rights to such Work Product for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventions, all at the sole
cost and expense of the Company. The Company's right and interest in certain
technology, known as the PTG Technology, and any developments or Work Product
thereto are subject to the provisions of a License Agreement in which the
Company is the Licensee and such developments accrue to the Licensor.



Page 15

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(e)     Books and Records.

All books, records, and accounts relating in any manner to the customers or
clients of the Company, whether prepared by the Executive or otherwise coming
into the Executive's possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Executive's employment hereunder or on the Company's request at any time.

(f)     Acknowledgment by Executive.

The Executive acknowledges and confirms that the restrictive covenants contained
in this Article 7 (including without limitation the length of the term of the
provisions of this Article 7) are reasonably necessary to protect the legitimate
business interests of the Company, and are not overbroad, overlong, or unfair
and are not the result of overreaching, duress or coercion of any kind. The
Executive further acknowledges and confirms that the compensation payable to the
Executive under this Agreement is in consideration for the duties and
obligations of the Executive hereunder, including the restrictive covenants
contained in this Article 7, and that such compensation is sufficient, fair and
reasonable. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained in this
Article 7 will not cause him any undue hardship, financial or otherwise, and
that enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms of this Article 7.
The Executive further acknowledges that the restrictions contained in this
Article 7 are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company’s successors and assigns. The Executive expressly
agrees that upon any breach or violation of the provisions of this Article 6,
the Company shall be entitled, as a matter of right, in addition to any other
rights or remedies it may have, to (i) temporary and/or permanent injunctive
relief in any court of competent jurisdiction as described in Article 7(h)
hereof, and (ii) such damages as are provided at law or in equity. The existence
of any claim or cause of action against the Company or its affiliates, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement of the restrictions contained in this Article 7.

(g)     Reformation by Court.

In the event that a court of competent jurisdiction shall determine that any
provision of this Article 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Article 7 within the jurisdiction of such court, such provision shall be
interpreted or reformed and enforced as if it provided for the maximum
restriction permitted under such governing law.

(h)     Extension of Time.

If the Executive shall be in violation of any provision of this Article 7, then
each time limitation set forth in this Article 7 shall be extended for a period
of time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Article 7 shall be extended for a period of
time equal to the duration of such proceeding including all appeals by the
Executive.

Page 16

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



(i)     Injunction.

It is recognized and hereby acknowledged by the parties hereto that a breach by
the Executive of any of the covenants contained in Article 7 of this Agreement
will cause irreparable harm and damage to the Company, the monetary amount of
which may be virtually impossible to ascertain. As a result, the Executive
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Article 7 of this
Agreement by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.

8.     Representations and Warranties of Executive.

The Executive represents and warrants to the Company that:

(a)     The Executive’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;

(b)     

The Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and


(c)     

In connection with Executive’s employment with the Company, he will not use any
confidential or proprietary information that he may have obtained in connection
with employment with any prior employer; and


(d)     

The Executive has not (i) been convicted of any felony; or (ii) committed any
criminal act with respect to Executive’s current or any prior employment; and


(e)     

The Executive is not dependent on alcohol or the illegal use of drugs


9.     Mediation.

Except to the extent the Company has the right to seek an injunction under
Article 7(h) hereof, in the event a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties hereby agree first to attempt in good faith to settle
the dispute by mediation administered by the American Arbitration Association
under its Employment Mediation Rules before resorting to arbitration pursuant to
Section 11 hereof.

10.     Taxes.

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.

Page 17

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



11.     Arbitration.

(a)     Exclusive Remedy.

The parties recognize that litigation in federal or state courts or before
federal or state administrative agencies of disputes arising out of the
Executive’s employment with the Company or out of this Agreement, or the
Executive’s termination of employment or termination of this Agreement, may not
be in the best interests of either the Executive or the Company, and may result
in unnecessary costs, delays, complexities, and uncertainty. The parties agree
that any dispute between the parties arising out of or relating to the
Executive’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Employee Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the State of Florida, in accordance with the National Employment
Arbitration Rules of the American Arbitration Association, as modified by the
provisions of this Article 11. Except as set forth below with respect to Article
7 of this Agreement, the parties each further agree that the arbitration
provisions of this Agreement shall provide each party with its exclusive remedy,
and each party expressly waives any right it might have to seek redress in any
other forum, except as otherwise expressly provided in this Agreement.
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Article 11 shall not apply to any injunctions that may be sought with
respect to disputes arising out of or relating to Article 7 of this Agreement.
The parties acknowledge and agree that their obligations under this arbitration
agreement survive the expiration or termination of this Agreement and continue
after the termination of the employment relationship between the Executive and
the Company. By election of arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

(b)     Arbitration Procedure and Arbitrator’s Authority.

In the arbitration proceeding, each party shall be entitled to engage in any
type of discovery permitted by the Federal Rules of Civil Procedure, to retain
its own counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.



Page 18

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

(c)     Effect of Arbitrator’s Decision; Arbitrator’s Fees.

The decision of the arbitrator shall be final and binding between the parties as
to all claims which were or could have been raised in connection with the
dispute, to the full extent permitted by law. In all cases in which applicable
federal law precludes a waiver of judicial remedies, the parties agree that the
decision of the arbitrator shall be a condition precedent to the institution or
maintenance of any legal, equitable, administrative, or other formal proceeding
by the Executive in connection with the dispute, and that the decision and
opinion of the arbitrator may be presented in any other forum on the merits of
the dispute. If the arbitrator finds that the Executive was terminated in
violation of law or this Agreement, the parties agree that the arbitrator acting
hereunder shall be empowered to provide the Executive with any remedy available
should the matter have been tried in a court, including equitable and/or legal
remedies, compensatory damages and back pay. The arbitrator’s fees and expenses
and all administrative fees and expenses associated with the filing of the
arbitration shall be borne by the non-prevailing party.

12.     Assignment.

The Company shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

13.     Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to principles of
conflict of laws.

14.     Jurisdiction and Venue.

The parties acknowledge that a substantial portion of the negotiations,
anticipated performance and execution of this Agreement occurred or shall occur
in Miami, Florida, and that, therefore, without limiting the jurisdiction or
venue of any other federal or state courts, each of the parties irrevocably and
unconditionally (i) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement which is expressly permitted by the terms of
this Agreement to be brought in a court of law, shall be brought in the courts
of record of the State of Florida in Miami-Dade County or the court of the
United States; (ii) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (iii) waives any objection which it or he may have
to the laying of venue of any such suit, action or proceeding in any of such
courts; and (iv) agrees that service of any court papers may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws or court rules in such courts.

15.     Survival.

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment hereunder, including without
limitation, the Company’s obligations under Article 6 and the Executive’s
obligations under Article 7 above, and the expiration of the Term of Employment,
to the extent necessary to the intended preservation of such rights and
obligations.

Page 19

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)



16.     Notices.

All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein. Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail. Notice shall be sent (i) if to
the Company, addressed to 2829 Bird Avenue, Suite 12, Miami, FL 33133 Attention:
Robert Miller and (ii) if to the Executive, to his address as reflected on the
payroll records of the Company, or to such other address as either party shall
request by notice to the other in accordance with this provision.

17.     Benefits; Binding Effect.

This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where permitted and applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

18.     Right to Consult with Counsel; No Drafting Party.

The Executive acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of his own choosing, and, given this, the Executive agrees that the obligations
created hereby are not unreasonable. The Executive acknowledges that he has had
an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

19.     Severability.

The invalidity of any one or more of the words, phrases, sentences, clauses,
provisions, sections or articles contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions, section or sections or article or articles had not been inserted.
If such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.

20.     Waivers.

The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.



Page 20

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

21.     Damages; Attorneys Fees.

Nothing contained herein shall be construed to prevent the Company or the
Executive from seeking and recovering from the other damages sustained by either
or both of them as a result of its or his breach of any term or provision of
this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys' fees of the other.

22.     Waiver of Jury Trial.

The Executive hereby knowingly, voluntarily and intentionally waives any right
that the Executive may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under or in connection with this Agreement and
any agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.

23.     No Set-off or Mitigation.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement.

24.     Section Headings.

The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

25.     No Third Party Beneficiary.

Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

26.     Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument and agreement.



Page 21

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------

Exhibit 10(vi)

27.     Indemnification.

(a)     Subject to limitations imposed by law, the Company shall indemnify and
hold harmless the Executive to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including attorneys' fees),
judgments, penalties, fines, settlements, and all other liabilities incurred or
paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative and to
which the Executive was or is a party or is threatened to be made a party by
reason of the fact that the Executive is or was an officer, employee or agent of
the Company, or by reason of anything done or not done by the Executive in any
such capacity or capacities, provided that the Executive acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.

(b)     

The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Article 27 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive's delivery to the Company of a written request for an advance pursuant
to this Article 27, together with a reasonable accounting of such expenses.


(c)     

The Executive hereby undertakes and agrees to repay to the Company any advances
made pursuant to this Article 27 if and to the extent that it shall ultimately
be found that the Executive is not entitled to be indemnified by the Company for
such amounts.


(d)     

The Company shall make the advances contemplated by this Article 27 regardless
of the Executive's financial ability to make repayment, and regardless whether
indemnification of the Indemnitee by the Company will ultimately be required.
Any advances and undertakings to repay pursuant to this Article 27 shall be
unsecured and interest-free. The provisions of this Article 27 shall survive the
termination of the Term of Employment or expiration of the term of this
Agreement.


(e)     The provisions of this Article 27 shall survive the termination of the
Term of Employment or expiration of the term of this Agreement.



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



COMPANY: EXECUTIVE:

Sonnen Corporation.      



By: /s/ Costas Takkas /s/ Robert H. Miller     
Name: Costas Takkas Robert H. Miller
Title: CFO and Director



Page 22

Employment Agreement – Robert Miller

--------------------------------------------------------------------------------



Exhibit 10(vi)



EXHIBIT A
FORM OF RELEASE
 
GENERAL RELEASE OF CLAIMS



Robert Miller (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Articles 6(c)
(in the case of Disability), Articles 6(e) or 6(f) (other than the Accrued
Obligations) of the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement”), does hereby release and forever
discharge Sonnen Corporation (the “Company”), its subsidiaries, affiliated
companies, successors and assigns, and its current or former directors,
officers, employees, shareholders or agents in such capacities (collectively
with the Company, the “Released Parties”) from any and all actions, causes of
action, suits, controversies, claims and demands whatsoever, for or by reason of
any matter, cause or thing whatsoever, whether known or unknown including, but
not limited to, all claims under any applicable laws arising under or in
connection with Executive’s employment or termination thereof, whether for tort,
breach of express or implied employment contract, wrongful discharge,
intentional infliction of emotional distress, or defamation or injuries incurred
on the job or incurred as a result of loss of employment. Executive acknowledges
that the Company encouraged him to consult with an attorney of his choosing, and
through this General Release of Claims encourages him to consult with his
attorney with respect to possible claims under the Age Discrimination in
Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof. Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights arising under, or any claim for benefits which may be due
Executive pursuant to, the Employment Agreement, (ii) any rights or claims that
may arise as a result of events occurring after the date this General Release of
Claims is executed, (iii) any indemnification rights Executive may have as a
former officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.

Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

Page 23

Employment Agreement – Robert Miller– Exhibit

--------------------------------------------------------------------------------

Exhibit 10(vi)



Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida applicable to contracts made and to be performed entirely within such
State.

Executive acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.



____________________________



_______________, 20__



Page 24

Employment Agreement – Robert Miller– Exhibit

--------------------------------------------------------------------------------